Exhibit FOR IMMEDIATE RELEASE January 9, 2009 FOR ADDITIONAL INFORMATION PLEASE CONTACT JEAN R. HALE, CHAIRMAN, PRESIDENT & CEO, COMMUNITY TRUST BANCORP, INC., AT (606) 437-3294. Pikeville, Kentucky: Community Trust Bancorp, Inc. (NASDAQ:CTBI) provides an updated outlook for earnings for the 4Q 2008 and YTD 2008. CTBI will be recording an other than temporary impairment charge of $1.1 million based upon the current market value ofFreddie Mac and Fannie Mae pass-through auction rate securities.CTBI held $14.9 million of these securities on June 30, 2008 and took an other than temporary impairment charge of $13.5 million during the third quarter of 2008.The current market value of the securities is $0.5 million.Also during the 4th quarter, CTBI recorded a $1.1 million decline in the fair value of its mortgage servicing rights and increased its provision for loan losses by $0.7 million compared to the 3Q 2008.Additionally, current economic conditions combined with the current interest rate environment continue to put pressure on CTBI’s net interest margin and impact its asset quality contributing to lower earnings for the 4Q 2008.CTBI expects its basic earnings per share for the 4Q 2008 to be from $0.38 to $0.40.Earnings for the year 2008 are expected to be from $1.49 to $1.51 per share. Forward-Looking Statements Certain of the statements contained herein that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. CTBI’s actual results may differ materially from those included in the forward-looking statements.
